Citation Nr: 0607933	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of a 20 
percent rating for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from March 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  


FINDING OF FACT

The appellant's service-connected diabetes mellitus is 
characterized by evidence indicating the necessity of his use 
of insulin or an oral hypoglycemic agent and a restricted 
diet, which the veteran only loosely follows, and no 
objective medical evidence of any regulation of activities, 
or episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected diabetes mellitus are not met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.7, 4.119 Diagnostic Code 7913 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claim for an initial evaluation in excess of 20 percent 
for diabetes mellitus; the evidence that would be necessary 
to substantiate the claim; and whether the claim has been 
fully developed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The law requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA is 
required to make reasonable efforts to obtain relevant 
governmental and private records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  The assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

A September 2001 letter regarded the claim of service 
connection for diabetes mellitus.  In September 2002, a VCAA 
notice was issued to the veteran specific to the concept of 
increased ratings.  A statement of the case (SOC) was issued 
in April 2003, and the claim was readjudicated in 
supplemental statements of the case (SSOC's) dated in 
December 2004, January 2005 and June 2005.  While notice with 
regard to increased ratings was issued after the adjudication 
of the claim in April 2002, the veteran was not prejudiced by 
this because the SOC and SSOC's included notice compliant.  
That is, notice was reiterated in the SOC and SSOC's.  Any 
defect with respect to the timing of the VCAA notice, as to 
the claim for an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus, was harmless error 
for the additional reasons specified below.  

The notices, the SOC and SSOC's advised the veteran to submit 
all evidence with regard to his claim for an initial 
evaluation in excess of 20 percent for diabetes mellitus.  
Secondly, while notice with regard to increased ratings was 
not given prior to the first AOJ adjudication of the claim 
for service connection, notice was provided by the AOJ in the 
SOC and SSOC's, prior to the transfer and certification of 
the veteran's case to the Board.  Additionally, the content 
of the notices, SOC and SSOC's fully comply with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After these notices were provided, the claim was 
readjudicated in the SSOC's of December 2004, January 2005 
and June 2005.  

Additionally, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim on appeal, and to respond to VA notices, and he has 
submitted argument-argument which evidences an understanding 
of the criteria for an evaluation in excess of 20 percent for 
diabetes mellitus.  

The Board has also considered whether further notice should 
be accorded to the veteran of what evidence would 
substantiate a claim of entitlement to a higher disability 
rating, or of an earlier effective date.  The veteran has not 
alluded to any further claims or contentions as to diabetes 
mellitus, and because the claim is being denied, any failure 
at this time to so advise results in harmless error as this 
decision denies the veteran the benefit he seeks.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The furnishing of the notice after the decision that led to 
the appeal did not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The veteran has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 121.  Therefore, with respect to the timing 
requirement as to notice of the claim on appeal, the Board 
concludes that to decide this claim would not be prejudicial 
to the veteran.  

There is no further available evidence which would 
substantiate the claim on appeal.  See 38 U.S.C.A. § 5103(b) 
(Providing in substance that after advisement to the claimant 
of any information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, including VA 
treatment records.  Additionally, the veteran was afforded 
two VA examinations pertinent to diabetes mellitus in October 
2001 and May 2005.  

The record also indicates that the veteran was provided with 
a copy of the April 2002 rating decision, the April 2003 SOC, 
and the December 2004, January 2005 and June 2005 SSOC's, 
each of which set forth the general requirements of 
applicable law pertaining to evidence to support the claim on 
appeal.  The April 2002 rating decision general advisement 
was reiterated in the April 2003 SOC, as well as the SSOC's 
noted above.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this appeal.  Given the 
development undertaken by the RO and the fact that the 
veteran has stated that there is no other identified evidence 
which has not already been obtained, the Board finds that the 
record is ready for appellate review as to the claim for an 
initial evaluation in excess of a 20 percent rating for 
diabetes mellitus.    

The Merits of the Claim

The appellant seeks an increased disability rating for 
diabetes mellitus, initially and currently evaluated as 20 
percent disabling.  He asserts that his diabetes mellitus is 
uncontrolled by medication and that he is confined to a 
wheelchair as a result of diabetes mellitus.  Having 
carefully considered the appellant's claim in light of the 
objective medical evidence of record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  Furthermore, in 
an increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As noted in the Introduction section of this Board decision, 
the veteran has appealed an initial award of a 20 percent 
rating for his service-connection diabetes mellitus.  
Accordingly, as to that evaluation, the rule of Francisco 
does not apply, and consideration must be given to whether a 
higher rating is warranted for any period during the pendency 
of the appeal.  Id.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The appellant's service-connected diabetes mellitus was 
initially and is currently evaluated as 20 percent disabling.  
Under 38 C.F.R. Part 4, Diagnostic Code 7913, a 20 percent 
evaluation requires the demonstration of the use of insulin 
and the need for a restricted diet, or, the use of an oral 
hypoglycemic agent and the need for a restricted diet.  A 40 
percent disability evaluation requires the use of insulin, a 
restricted diet, and regulation of activities.  A rating of 
60 percent is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  A rating of 100 
percent is assigned for diabetes mellitus requiring more than 
one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) and involving episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

The appellant claims that his diabetes mellitus is 
uncontrolled by use of medications and that he is required to 
regulate his activities, with the occasional use a 
wheelchair, due to his service-connected diabetes mellitus.  
However, the appellant's claims are not substantiated by the 
record.    

It is the Board's responsibility to assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad 
v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

No medical evidence of record supports the veteran's 
assertion that he is required to regulate his activities due 
to diabetes, including using a wheelchair, or that he is 
required to visits a diabetic care provider twice a month 
with complications that would not be compensable if 
separately evaluated-the pertinent criteria for a 40 percent 
evaluation.  

The objective clinical evidence of record does not support 
the assertion that the veteran has any regulation of 
activities as a result of his diabetes mellitus so as to meet 
the criteria for a 40 percent disability evaluation.  
Similarly, the veteran is not shown to have any 
hospitalizations for diabetes mellitus, and no episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month, plus complications.  

VA reports examinations of October 2001 and May 2005, as well 
as VA treatment records dated throughout the appeal, show 
that the veteran's diabetes mellitus does not require any 
regulation of activities, and that the veteran was repeatedly 
denied episodes of ketoacidosis or hypoglycemic reactions.  
The veteran visits the VA diabetes mellitus clinic less than 
monthly, he has had no complications other than those caused 
by his failure to follow his restricted diet, and he has had 
no hospitalizations for diabetes mellitus throughout the 
entire appeal period.  Although the veteran reports that he 
uses a wheelchair, no objective medical evidence supports 
that he is medically required to use a wheel chair as a 
result of diabetes mellitus.  

While VA clinical records from 2004 demonstrate difficulty in 
the control of the veteran's diabetes mellitus, with an 
increase in his daily metformin and insulin medication for 
diabetes mellitus from 2004 to the present, the criteria for 
an evaluation in excess of 20 percent are not more closely 
approximated - no VA examiner has suggested that the veteran 
regulate his activities as a result of his diabetes mellitus.  
To the contrary, the veteran was specifically found not to 
have any limitation of activities due to diabetes mellitus on 
VA examination in May 2005.  Significantly, the May 2005 VA 
examiner noted that the veteran follows his diabetes mellitus 
restricted diet, "rather loosely."  

Similarly, VA treatment records dated from July 2001 to April 
2004, show repeated references to the veteran's need to 
maintain his diet, to exercise, and to control his weight.  
The veteran's body mass index has remained high at 36.7 to 
38, with the repeated recommended that the veteran see a 
dietician.  In November 2004, the veteran was found to be 
morbidly obese.  Other records throughout the claims folder 
indicate that to the extent that the veteran is limited in 
activities, such limitation is due to obesity.  

Although the veteran's diabetes mellitus is shown not to be 
well-controlled, the above VA out-patient treatment records, 
as well as the May 2005 VA medical opinion, demonstrate that 
the veteran is in questionable compliance with his diet 
restrictions.  In the final analysis, the clinical evidence 
simply does not demonstrate symptoms due to diabetes mellitus 
which more closely approximate the criteria for an evaluation 
in excess of 20 percent under Diagnostic Code 7913.  In order 
to justify a 40 percent disability evaluation, the evidence 
of record must demonstrate that the condition not only 
requires the use of insulin and a restricted diet, but also, 
the regulation of activities.  In the instant case, the 
evidence clearly shows that VA clinical staff has repeatedly 
encouraged the veteran to exercise more and to more closely 
follow his restricted.  Therefore, a basic requirement for 
the award of a 40 percent disability evaluation, that is, the 
regulation of activities, is not present in this case, and 
the appeal is denied.  

The Board has also considered rating the appellant's service- 
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the diabetes 
mellitus and its effect on earning capacity and ordinary 
activity from the original grant of service connection.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an increased evaluation, 
in excess of an initial 20 percent rating, to include 
additional "staged" ratings, other than that noted above.  
See Fenderson, supra.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The assigned initial 20 percent rating correctly 
compensates the appellant for the nature and extent of 
severity of his diabetes mellitus for the entire appeal 
period, and there is no basis for further action on this 
matter.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for an initial evaluation in excess of a 20 percent 
evaluation for diabetes mellitus is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


